DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/564,147, the examiner acknowledges the applicant's submission of the RCE amendments dated 11/30/2021. At this point, claims 1, 3, 8, 10, 15, and 17 have been amended and claims 4, 11 and 18 are cancelled. Claims 1-3, 5-10, 12-17 and 19-21 are allowable. 
Allowable Subject Matter
Claims 1-3, 5-10, 12-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claim 1, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…wherein performing the analytic function comprises connecting one of the processor devices, not previously assigned to the one of the memory devices, to the one of the memory devices in real-time to opportunistically perform an analysis on the dataset which otherwise would not have been performed during a course of performing a workload corresponding to the dataset, and wherein the dataset is selected with which to perform the analysis based on a percentage of the dataset most represented in the one of the memory devices as opposed to a percentage of the dataset residing in secondary storage”.
The prior art of Bartfai-Walcott (US PGPUB 2016/0359683) teaches wherein the management interface 104 may execute a method 900 for optimizing workload scheduling and placement. Although illustrated as being executed by the management interface 104, it should be understood that in some embodiments some or all of the functions of the method 900 may be executed by other elements of the system 100 including by one or more of the computing racks 102 and/or rack controllers 120. The method 900 begins in block 902, in which the management interface 104 loads one or more initial optimization constraints and configures the optimization engine module 442 with those constraints. The initial optimization constraints may be embodied as one or more predefined constraints and/or goals. In some embodiments, in block 904, the management interface 104 may determine the initial constraints based on one or more service level agreements (SLAs). For example, the initial optimization constraints may correspond to one or more service level objectives (SLOs) such as level of performance, uptime/reliability, or other quantitative measures, or to one or more service delivery objectives (SDOs) such as data location, security standards, or other SDOs. As another example, the initial optimization constraints may include efficiency targets, compliance objectives, energy targets including facilities, and other environmental and contextual constraints. The initial optimization constraints may be provided using a graphical user interface (GUI) configuration module; further, the service level agreement module 408 is configured to determine whether a service level agreement (SLA) associated with the computing application is satisfied by the probability of failure of the hardware component. The service level agreement module 408 may determine whether the probability that the hardware component will fail while executing the application within the pre-defined period satisfies one or more SLA goals associated with the application (e.g., uptime, reliability, or other service delivery objective (SDO) and service level objective (SLO) goals), where the rack controller captures run-time data {‘analytic function’} to optimize based on system state, including system parameters that describe the configuration of computing elements as well as the compute workload {‘primary compute task’} (paragraph 0092, fig. 1 ref. char. 134); sensor data is collected from metric components (e.g. observed bandwidth collected from the metric component at the pooled memory enclosure); examiner notes that performing an analytic function on data resident in the pool of the memory devices is equated to optimizing workload allocation by considering workload-related information (e.g. initial constraints, run-time data, sensor data from metric components) that is determined using information gathered from available pooled components (e.g., failure probability determined based on predicted workload and observed component metrics information gathered for pooled components that are available (i.e., components that are not assigned to any task) when determining whether an SLA is satisfied (paragraphs 0059 and 0073) but not the specific limitations of “wherein performing the analytic function comprises connecting one of the processor devices, not previously assigned to the one of the memory devices, to the one of the memory devices in real-time to opportunistically perform an analysis on the dataset which otherwise would not have been performed during a course of performing a workload corresponding to the dataset, and wherein the dataset is selected with which to perform the analysis based on a percentage of the dataset most represented in the one of the memory devices as opposed to a percentage of the dataset residing in secondary storage”.
Dependent claim(s) 2-3, 5-7, 9-10, 12-14, 16-17 and 19-21 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 8 and 15 upon which claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-21 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135